Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,792,664 (Schwab hereinafter) in view of US PG Pub No. 2006/0016778 (Park hereinafter).
In re claim 1, with reference to Figs. 1 and 8, Schwab discloses: A bottle opening sealer with an indicator window comprising: an outer cup (10); an inner cup (11); a sealing mechanism (33); a window (16); a plurality of indicators (faces of 34, column 4, lines 15-23); the inner cup being radially enclosed by the outer cup (see Fig. 8); the 

[AltContent: arrow][AltContent: textbox (Bottle-neck receiver opening)][AltContent: textbox (Bottom Edge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner Lateral Wall)][AltContent: arrow][AltContent: textbox (Outer Lateral Wall)][AltContent: arrow][AltContent: textbox (Support Base)][AltContent: arrow][AltContent: textbox (Inner Base)][AltContent: textbox (Outer Base)][AltContent: arrow]
    PNG
    media_image1.png
    500
    411
    media_image1.png
    Greyscale

Schwab fails to disclose the sealing mechanism comprising a lever, a connector, and an elastic sleeve, the connector being axially positioned to the inner cup and the outer cup; the connector being slidably traversing through the outer cup and the inner cup; the elastic sleeve being positioned within the inner cup; the elastic sleeve being 
However, with reference to Fig. 8 below, Park discloses a container with a sealing closure with a lever (40), a connector (30), and an elastic sleeve (20), the connector being axially positioned to cup (10/70); the connector being slidably traversing through the cup; the elastic sleeve being positioned within the cup; the elastic sleeve being slidably engaged around the connector; the lever being externally positioned to the cup; and the lever being hingedly mounted to the connector about the outer cup (paragraph 0033).

[AltContent: arrow][AltContent: textbox (1st Side)][AltContent: arrow][AltContent: textbox (2nd Side)][AltContent: arrow][AltContent: textbox (Elongated)][AltContent: textbox (Triangular)][AltContent: arrow]
    PNG
    media_image2.png
    737
    610
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the closure of Schwab to have included the sealing mechanism of Park for the purposes of enhancing the sealing of the container by ensuring a pressure seal which is air and fluid tight against the inside of the neck of the container to preserve the contents of the container against the environment.
In re claim 2, with reference to the figs. noted above, Schwab in view of Park disclose the claimed invention including wherein the outer cup comprising an outer base, an outer lateral wall, a bottom edge (see Fig. 8 of Schwab above), and a first opening (opening through top of 10 of Park); the outer lateral wall being perimetrically connected around the outer base; the bottom edge being perimetrically positioned around the outer lateral wall, opposite of the outer base; and the first opening concentrically traversing through the outer base (see Figs. 8 above).
In re claim 3, with reference to the figs. noted above, Schwab in view of Park disclose the claimed invention including wherein the inner cup comprising an inner base, a support base, an inner lateral wall (see Schwab Fig. 8 above), a bottom groove body (occupied by ribs 19), a bottle-neck receiver opening, and a second opening; the inner lateral wall being perimetrically connected around the inner base; the bottom groove body being perimetrically connected around the inner lateral wall; the bottom groove body and the inner base being oppositely positioned of each other about the inner lateral wall; the inner base and the support base being concentrically connected to each other; the support base being encircled within the inner lateral wall; the bottle-neck receiver opening being delineated by the inner base and the inner lateral wall (see above); and the second opening concentrically traversing through the inner base and 
In re claim 4, with reference to the figs. noted above, Schwab in view of Park disclose the claimed invention including wherein an outer base of the outer cup being concentrically positioned atop an inner base of the inner cup; an outer lateral wall of the outer cup being concentrically positioned around an inner lateral wall of the inner cup; a bottom edge of the outer cup being concentrically engaged within a bottom groove body of the inner cup (see Fig. 8 of Schwab above); and a first opening of the outer cup being concentrically positioned to a second opening of the inner cup (As in re claims 2 and 3 above).
In re claim 5, with reference to the figs. noted above, Schwab in view of Park disclose the claimed invention including an incremental rotational mechanism; the incremental rotational mechanism comprising a plurality of teeth (22) and a plurality of cavities (between ribs 19); the plurality of teeth being radially connected onto the inner cup, opposite of a support base of the inner cup; the plurality of cavities radially traversing into the outer cup; the plurality of cavities being oriented toward the bottom edge; the plurality of cavities being positioned adjacent to the plurality of teeth; and the plurality of cavities being rotationally engaged with the plurality of teeth, wherein the rotational engagement between the plurality of cavities and the plurality of teeth aligns each of the plurality of indicators to the window (column 4, lines 50-55).
Schwab in view of Park does not disclose the location of the teeth and the cavities on the inner base and outer base respectively.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have located the the plurality of teeth being radially connected onto the inner base, the plurality of cavities radially traversing into the outer base, as one would understand equivalent functionality regardless of the specific locations of the teeth and cavities so long as they are located on portions of the inner and outer cup which undergo relative rotation in order to allow for intermittent engagement, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, the first paragraph of page 6, applicant has not disclosed any criticality for the claimed limitations.
In re claim 6, with reference to the figs. noted above, Schwab in view of Park disclose the claimed invention including wherein the connector comprising a shaft (30) and a head (32); the shaft and the head being adjacently connected to each other (see Park Fig. 8 above); the shaft being slidably positioned within a first opening of the outer cup and a second opening of the inner cup (as in re claims 2 and 3 above); the lever and the shaft being terminally positioned with each other about an outer base of the outer cup (see Park Fig. 8); the lever being hingedly mounted to the shaft; the head being positioned within an inner lateral wall of the inner cup; the elastic sleeve (20) being concentrically positioned around the shaft; and the elastic sleeve being extended from the head to a support base (50) of the inner cup.
In re claim 7, with reference to the figs. noted above, Schwab in view of Park disclose the claimed invention including wherein the lever comprising a triangular arm section and an elongated arm section; the triangular arm section and the elongated arm 
In re claim 8, with reference to the figs. noted above, Schwab in view of Park disclose the claimed invention including wherein the triangular arm section comprising a first side and a second side; and the first side and the second side being oriented at an acute angle (see Park Fig. 8 above).
In re claim 9, with reference to the figs. noted above, Schwab in view of Park disclose the claimed invention including wherein the plurality of indicators being radially positioned around an inner base of the inner cup; and the plurality of indicators being adjacently connected onto an inner lateral wall of the inner cup (see Fig. 8 of Park above).
In re claim 10, with reference to the figs. noted above, Schwab in view of Park disclose the claimed invention except specifically plurality of indicators comprising a liquid crystal thermometer indicator, a first beverage indicator, a second beverage indicator, a third beverage indicator, and a cooking oil indicator.
However, Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations in which the intended function of the indicators are specified which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)
Therefore, it would have been obvious to have modified the indicia of Schwab in view of Park to have indicated other information to a user such as temperature and contents type, as one of ordinary skill in the art at the time of the invention would recognize that while the indicia and thereby the window being structural limitations of the container, the actual information being conveyed by the indicia is not a structural limitation, and that it would have been obvious to modify the information conveyed by the indicia to tailor the invention to a specific use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW THOMAS KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Weds, Fri, 9a-6p EST, Thu 1p-5p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733